Calhoon, J.,
delivered the opinion of the court.
There is a common-law property right in a trademark, and, if used or imitated by others, an action will lie, and restrain by injunction may be had. McLean v. Fleming, 96 U. S. 245, 24 L. Ed. 828; 21 Ency. Pl. & Pr. 752; U. S. v. Steffens, 100 U. S. 82, 25 L. Ed. 550. These authorities are cited by counsel Tor appellee.
*310The other grounds of demurrer arise out of a misconception of the bill, which does show that the proceeding is against Cofrero individually, and by the appellee as an individual. The bill also shows that the bottles used by appellant are complainant’s property, and the demurrer admits that to be the fact.
Affirmed and remanded, and the appellant is allowed thirty days to answer from the date when the mandate is filed below.

Affirmed.